  4:18-cv-03140-BCB-MDN Doc # 80 Filed: 09/09/20 Page 1 of 1 - Page ID # 344




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

TAREQ A. KHEDIR AL-TIAE, M.D.;

                          Plaintiff,                                     4:18CV3140

        vs.                                                                ORDER

THE PHYSICIAN NETWORK, (TPN); and
CATHOLIC HEALTH INITIATIVES,
(CHI);

                          Defendants.

       This matter is before the Court following a telephone conference held on September 9,
2020, before Magistrate Judge Michael D. Nelson with Plaintiff, pro se, and counsel for
Defendants. In accordance with the matters discussed during the telephone conference,

       IT IS ORDERED:
       1. By the end of today, September 9, 2020, Plaintiff shall provide Defendants with the
              signed authorization form for release of his 2015 tax records;
       2. By the end of today, September 9, 2020, Plaintiff shall provide Defendants with copies
              of the documents he stated he has readily available regarding his NEOC charge of
              discrimination against Mary Lanning Healthcare;
       3. Prior to his deposition scheduled for September 16, 2020, Plaintiff shall continue to
              search for documents regarding the NEOC charge against Mary Lanning Healthcare
              and provide Defendants with any additional documents he discovers; and
       4. Plaintiff’s deposition scheduled for September 16, 2020, shall not be continued unless
              licensed counsel enters an appearance on Plaintiff’s behalf and requests a continuance.

       Dated this 9th day of September, 2020.


                                                       BY THE COURT:


                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
